DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/084960 to Nakada et al. as evidenced by the instant application (US 2019/0256733 is cited for paragraph numbers).
Regarding claim 1:  Nakada teaches a (meth)acrylic copolymer (Nakada page 2 Summary of the Invention).  This polymer is made from:
(1) a constituent unit derived from a macromonomer (a) (Nakada first full paragraph on page 6); and
(2) a vinyl monomer (e.g. alkyl (meth)acrylate monomer; Nakada second full paragraph on page 4).  Applicant defines “vinyl monomers” as monomers broadly as monomers containing a carbon-carbon double bond (see ¶ [0050] of the instant PGPUB US 2019/0256733).  Since acrylic monomers contain a carbon-carbon double bond, they meet applicants’ limitation.
Nakada teaches that the hydroxyl group content of the (meth)acrylic copolymer is 15-50 parts by mass of the entire copolymer (Nakada page 4, second full paragraph).  Not only does Nakada teach the claimed range with sufficient specificity, but Nakada further prefers monomers having secondary hydroxyl groups such as 2-hydroxypropyl acrylate (Nakada top of page 6); in embodiments using this preferred monomer, the primary hydroxy content is even lower, since 2-hydroxypropyl acrylate is a secondary hydroxy monomer.
Nakada describes macromonomers made from e.g. n-butyl acrylate and 2-hydroxyethyl acrylate (Nakada paragraph abridging pages 6-7).  Embodiments such as this read on the structure of macromonomer (a) wherein R is C4 alkyl; Q contains alternating and/or repeating structures wherein R1 is H or CH3 (from polymerization of the respective monomers; and R2 is CooR5 wherein R5 is either a hydroxy-substituted alkyl (in the case of the 2-hydroxyethyl acrylate unit) or an alkyl group (in the case of a butyl acrylate).  The presence of Z terminal group is arbitrary to whatever is located at the terminal position, as the macromonomer in Nakada necessarily has some type of terminal group.
Nakada does not measure the hydroxyl value in mg KOH/g.  However, Nakada contains substantially identical polymers, with hydroxy-functional monomers present within the amount taught in the instant invention to create a copolymer having the claimed hydroxyl value.  For this reason, the copolymer of Nakada has been interpreted to possess the claimed hydroxyl value property.
Regarding claim 2:  Nakada teaches secondary hydroxyl group present at 15-50 parts by weight (Nakada page 4, second full paragraph) which is encompassed by the instant claimed range of 15-60 parts by weight.
Regarding claims 3-4:  Nakada anticipates the (meth)acrylic copolymer as addressed in the rejection of claim 1 above.  Although Nakada does not measure the gel fraction properties, this property has been interpreted as being inherent to Nakada in view of the instant specification which indicates that the gel content is met when the claimed polymer is made (¶ [0019]-[0021], [0171], [0193]-[0199] of US 2019/0256733).  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-II).  If it is applicant's position that this is not the case: (1) evidence would need to be presented to support applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with the required gel fraction.
Regarding claim 5:  Nakada teaches the molecular weights of the macromers with sufficient specificity (Nakada page 7, first full paragraph); 2,000-50,000 in Nakada is fully encompassed by the claimed range of 500-100,000.
Regarding claim 7:  Nakada teaches adhesives comprising the claimed composition (Nakada page 1).  Adhesives coat a surface and meet the intended use as a coating.
Regarding claim 8:  Nakada does not require any additional components; as such, embodiments wherein the polymer is greater than 30% by weight are at once envisaged.
Regarding claim 9:  Nakada teaches optional curing/crosslinking agents (Nakada page 7, third full paragraph).  Alternative curing agents such as UV radiation and/or electron beams are taught (Nakada abridging pages 7-8).
Regarding claim 10:  Nakada anticipates the claimed invention.  The property observed has been interpreted as being inherent.
	Regarding claims 13-15:  Nakada teaches many vinyl monomers that are not macromonomers (Nakada e.g. page 4, fourth full paragraph and page 8 first full paragraph).
Regarding claim 16-21:  None of the vinyl/acrylates in Nakada contain a hydroxyl unit (fourth full paragraph on page 4).  Additionally, Nakada teaches many vinyl monomers that are not macromonomers (Nakada e.g. page 4, fourth full paragraph and page 8 first full paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/084960 to Nakada et al. as evidenced by the instant application (US 2019/0256733 is cited for paragraph numbers).
This rejection is an alternative to the rejection over Nakada under 35 U.S.C. § 102(a)(1) above.  Although Nakada does not measure the claimed hydroxyl value, it is the position of the Office that this property is either (1) inherent since Nakada uses the required amount of hydroxyl-containing monomer; or (2) obvious because hydroxyl content is a result-effective variable in Nakada.  A rejection under 35 U.S.C. § 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic (MPEP § 2112 III).
Regarding claim 1:  Nakada teaches a (meth)acrylic copolymer (Nakada page 2 Summary of the Invention).  This polymer is made from:
(1) a constituent unit derived from a macromonomer (a) (Nakada first full paragraph on page 6); and
(2) a vinyl monomer (e.g. alkyl (meth)acrylate monomer; Nakada second full paragraph on page 4).  Applicant defines “vinyl monomers” as monomers broadly as monomers containing a carbon-carbon double bond (see ¶ [0050] of the instant PGPUB US 2019/0256733).  Since acrylic monomers contain a carbon-carbon double bond, they meet applicants’ limitation.
Nakada teaches that the hydroxyl group content of the (meth)acrylic copolymer is 15-50 parts by mass of the entire copolymer (Nakada page 4, second full paragraph).  Not only does Nakada teach the claimed range with sufficient specificity, but Nakada further prefers monomers having secondary hydroxyl groups such as 2-hydroxypropyl acrylate (Nakada top of page 6); in embodiments using this preferred monomer, the primary hydroxy content is even lower, since 2-hydroxypropyl acrylate is a secondary hydroxy monomer.
Nakada describes macromonomers made from e.g. n-butyl acrylate and 2-hydroxyethyl acrylate (Nakada paragraph abridging pages 6-7).  Embodiments such as this read on the structure of macromonomer (a) wherein R is C4 alkyl; Q contains alternating and/or repeating Nakada necessarily has some type of terminal group.
Nakada does not measure the hydroxyl value in mg KOH/g.  The hydroxyl content is a result-effective variable (MPEP § 2144.05) in that increasing amounts improve moisture transmission rate and enhance cohesive force (Nakada page 5, second full paragraph).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to adjust the hydroxyl-value in Nakada within the claimed range, through routine experimentation, to strike a balance between moisture vapor transmission and the desired cohesive force (Nakada page 5, second full paragraph).
Regarding claim 2:  Nakada teaches secondary hydroxyl group present at 15-50 parts by weight (Nakada page 4, second full paragraph) which is encompassed by the instant claimed range of 15-60 parts by weight.
Regarding claims 3-4:  Nakada anticipates the (meth)acrylic copolymer as addressed in the rejection of claim 1 above.  Although Nakada does not measure the gel fraction properties, this property has been interpreted as being inherent to Nakada in view of the instant specification which indicates that the gel content is met when the claimed polymer is made (¶ [0019]-[0021], [0171], [0193]-[0199] of US 2019/0256733).  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, 
Regarding claim 5:  Nakada teaches the molecular weights of the macromers with sufficient specificity (Nakada page 7, first full paragraph); 2,000-50,000 in Nakada is fully encompassed by the claimed range of 500-100,000.
Regarding claim 7:  Nakada teaches adhesives comprising the claimed composition (Nakada page 1).  Adhesives coat a surface and meet the intended use as a coating.
Regarding claim 8:  Nakada does not require any additional components; as such, embodiments wherein the polymer is greater than 30% by weight are at once envisaged.
Regarding claim 9:  Nakada teaches optional curing/crosslinking agents (Nakada page 7, third full paragraph).  Alternative curing agents such as UV radiation and/or electron beams are taught (Nakada abridging pages 7-8).
Regarding claim 10:  Nakada teaches the claimed invention.  The property observed has been interpreted as being inherent.
	Regarding claims 13-15:  Nakada teaches many vinyl monomers that are not macromonomers (Nakada e.g. page 4, fourth full paragraph and page 8 first full paragraph).
Regarding claim 16-21:  None of the vinyl/acrylates in Nakada contain a hydroxyl unit (fourth full paragraph on page 4).  Additionally, Nakada teaches many vinyl monomers that are not macromonomers (Nakada e.g. page 4, fourth full paragraph and page 8 first full paragraph).

Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 12-16) received March 15th, 2021.
A) Cancellation of claim 6 has obviated the 35 USC § 112(b) rejection of this claim.  The rejection of claim 6 for indefiniteness is withdrawn.
	B) Arguments on page 13 pertaining to the further limiting nature of claim 2 have been considered and found to be persuasive.  The rejection of claim 2 under 35 USC § 112(d) is withdrawn.
	C) The amendments received 3/15/2021 limit the structure of the macromonomer beyond the scope of the previous claims.  These amendments have successfully overcome the anticipation rejections set forth under 35 U.S.C. § 102(a)(1) over Huybrechts.  Arguments (page 14) that Huybrechts does not require the structure in the generated copolymer correlating to the structure of the macromonomer as claimed are found to be persuasive.
	With further search and consideration of the amended and previously unclaimed new limitations, Nakada anticipates and obviates the invention as presently amended. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767